              Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 RYAN O’DELL,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-4882
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 AT HOME GROUP, INC., STEVE                                 :   SECTIONS 14(a) AND 20(a) OF THE
 BARBARICK, WENDY A. BECK, PAULA                            :   SECURITIES EXCHANGE ACT OF
 BENNETT, LEWIS L. BIRD III, JOHN                           :   1934
 BUTCHER, ELISABETH B. CHARLES,                             :
 JOANNE C. CREVOISERAT, PHILIP L.                           :   JURY TRIAL DEMANDED
 FRANCIS, KENNETH SIMRIL, and LARRY                         :
 D. STONE,                                                  :
                                                            :
                   Defendants.
 --------------------------------------------------------


         Ryan O’Dell (“Plaintiff”), by and through his attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

         1.       This is an action brought by Plaintiff against At Home Group, Inc. (“At Home or

the “Company”) and the members At Home board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of At Home by Hellman & Friedman LLC (“Hellman & Friedman”) and

its affiliates.

         2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A
            Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 2 of 15




(the “Proxy Statement”) to be filed on June 2, 2021 with the United States Securities and Exchange

Commission (“SEC”) and disseminated to Company stockholders.                The Proxy Statement

recommends that Company stockholders vote in favor of a proposed transaction whereby

Ambience Merger Sub, Inc. (“Merger Sub”), a wholly owned subsidiary of Ambience Parent, Inc.

(“Parent”), will merge with and into At Home with At Home surviving the merger and becoming

an affiliate of Hellman & Friedman (the “Proposed Transaction”). Pursuant to the terms of the

definitive agreement and plan of merger the companies entered into (the “Merger Agreement”)

each At Home common share issued and outstanding will be converted into the right to receive

$36.00 in cash (the “Merger Consideration”).

       3.       As discussed below, Defendants have asked At Home stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, Goldman Sachs & Co. LLC (“Goldman Sachs”) in support of

its fairness opinion, and relied upon by the Board in recommending the Company’s stockholders

vote in favor of the Proposed Transaction.

       4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to At Home stockholders or, in the event the




                                                 2
             Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 3 of 15




Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because At Home is traded on the New York Stock

Exchange, which is headquartered in this District. In addition, At Home’s proxy solicitor,

MacKenzie Partners, is headquartered in this District, as well as the Company’s legal advisor. The

closing of the Proposed Transaction will also take place in this District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of At Home common stock

and has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant Steve Barbarick has served as a member of the Board since

July 2018.

        11.      Individual Defendant Wendy A. Beck has served as a member of the Board since

September 2014.




                                                   3
          Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 4 of 15




        12.     Individual Defendant Paula Bennett has served as a member of the Board since July

2018.

        13.     Individual Defendant Lewis L. Bird III has served as a member of the Board since

April 2017 and is also the President and Chief Executive Officer of the Company .

        14.     Individual Defendant John Butcher has served as a member of the Board since

February 2020.

        15.     Individual Defendant Elisabeth B. Charles has served as a member of the Board

since December 2016.

        16.     Individual Defendant Joanne C. Crevoiserat has served as a member of the Board

since Januiary 2019.

        17.     Individual Defendant Philip L. Francis has served as a member of the Board since

May 2015.

        18.     Individual Defendant Kenneth Simril has served as a member of the Board since

November 2020.

        19.     Individual Defendant Larry D. Stone has served as a member of the Board since

December 2014.

        20.     Defendant At Home is incorporated in Delaware and maintains its principal offices

at 1600 East Plano Parkway, Plano, Texas 75074. The Company’s common stock trades on the

New York Stock Exchange under the symbol “HOME.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Individual Defendants” or the “Board.”

        22.     The defendants identified in paragraphs 10-20 are collectively referred to as the

“Defendants.”




                                                4
         Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 5 of 15




                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       23.     At Home Group Inc. operates home decor superstores in the United States. The

company’s stores offer home furnishings, including accent furniture, furniture, mirrors, patio

cushions, rugs, and wall art; and accent décor, such as artificial flowers and trees, bath, bedding,

candles, garden and outdoor decors, holiday accessories, home organization, pillows, pottery,

vases, and window treatments. As of April 21, 2021, it operated approximately 226 stores. The

Company was founded in 1979 and is headquartered in Plano, Texas.

       24.     On May 6, 2021, At Home announced that it had entered into a proposed

transaction:

               PLANO, Texas--(BUSINESS WIRE)--At Home Group Inc.
               (NYSE: HOME), the home décor superstore, today announced that
               it has entered into a definitive agreement to be acquired by funds
               affiliated with Hellman & Friedman (H&F), a premier global private
               equity firm, in an all-cash transaction valued at $2.8 billion,
               including the assumption of debt.

               Under the terms of the agreement, At Home stockholders will
               receive $36.00 per share in cash, which represents a premium of
               approximately 17% to the Company's closing stock price of $30.67
               on May 4, 2021, the last trading day prior to media speculation
               regarding a possible transaction, and a premium of approximately
               25% to the 30-day volume weighted average share price.

               Phil Francis, At Home’s Lead Independent Director and Chair of the
               Special Committee of the Board of Directors, said, “After a
               thorough evaluation and diligent and thoughtful deliberations in
               consultation with our independent advisors, we are pleased to reach
               this agreement, which provides stockholders with immediate and
               substantial value for their investment. The Special Committee and
               the Board considered the current state of the business, its outlook
               and opportunities, and believe this transaction is the optimal path
               forward and in the best interest of our stockholders.”

               Lee Bird, Chairman and Chief Executive Officer of At Home, said,
               “As we enter the next chapter for our company, H&F is the ideal


                                                 5
Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 6 of 15




    partner to advance our At Home 2.0 long term strategy. Together
    with H&F, we will have the resources and flexibility to provide our
    customers with a differentiated experience that meets their evolving
    needs. This transaction is a testament to the achievements of our
    team members, and I would like to thank each of them for all they
    do each day to contribute to the success of At Home.”

    Erik Ragatz, Partner at H&F, said, “As the leading value retailer of
    home décor offering unmatched breadth and depth of product
    assortment at everyday low prices, At Home is well positioned to
    continue its long track record of store expansion and growth. At
    Home’s differentiated, low-cost operating model is disruptive to the
    traditional home channels and provides a strong opportunity for
    market share gain. This acquisition is consistent with Hellman &
    Friedman’s strategy to invest in market-leading businesses with
    substantial runway for growth, and we are looking forward to
    partnering with At Home’s talented management team to help
    capture the significant market opportunity in front of the Company.”

    Approvals and Timing

    The transaction was negotiated on behalf of At Home by a Special
    Committee of its Board of Directors composed entirely of
    independent directors with the assistance of independent financial
    and legal advisors. Following the Special Committee's unanimous
    recommendation, At Home’s Board of Directors unanimously
    approved the merger agreement and has recommended that At
    Home’s stockholders adopt and approve the merger agreement and
    the transaction.

    The transaction is expected to close in the third quarter of calendar
    year 2021, subject to the satisfaction of customary closing
    conditions, including the approval of At Home’s stockholders and
    expiration of the waiting period under the Hart-Scott-Rodino
    Antitrust Improvements Act of 1976. The transaction is not subject
    to a financing condition. Upon completion of the transaction, At
    Home will become a privately-held company and At Home’s shares
    will no longer trade on The New York Stock Exchange.

    Under the terms of the agreement, At Home may solicit alternative
    acquisition proposals from third parties during a 40-day “go-shop”
    period following the date of execution of the merger agreement.
    There can be no assurances that the “go-shop” will result in a
    superior proposal. At Home does not intend to disclose
    developments related to the solicitation process until it determines


                                     6
         Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 7 of 15




               whether such disclosure is appropriate or is otherwise required. The
               agreement provides H&F with a customary right to match any
               superior proposal.

               Advisors

               Goldman Sachs & Co. LLC is serving as exclusive financial advisor
               and Fried, Frank, Harris, Shriver & Jacobson LLP as legal counsel
               to the Special Committee. Guggenheim Securities, LLC is serving
               as financial advisor and Simpson Thacher & Bartlett LLP as legal
               counsel to Hellman & Friedman.

                                               ***

       25.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that At Home’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       26.     On June 2, 2021, At Home filed the Proxy Statement with the SEC in connection

with the Proposed Transaction.       The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning At Home Financial Projections




                                                 7
         Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 8 of 15




       27.    The Proxy Statement fails to provide material information concerning financial

projections by At Home management and relied upon by Goldman Sachs in its analysis. The Proxy

Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Proxy Statement indicates that in connection with the rendering of its

fairness opinion, that the Company prepared certain non-public financial forecasts (the “Company

Projections”) and provided them to the Board and the financial advisors with forming a view about

the stand-alone valuation of the Company. Accordingly, the Proxy Statement should have, but fails

to provide, certain information in the projections that At Home management provided to the Board

and the financial advisors. Courts have uniformly stated that “projections … are probably among

the most highly-prized disclosures by investors. Investors can come up with their own estimates

of discount rates or [] market multiples. What they cannot hope to do is replicate management’s

inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d

171, 201-203 (Del. Ch. 2007).

       28.    For the February 2021 Management Projections, the Proxy Statement provides

values for non-GAAP (Generally Accepted Accounting Principles) financial metrics: Gross Profit,

Operating Income; and Adjusted EBITDA, but fails to provide line items used to calculate these

metrics and/or a reconciliation of these non-GAAP metrics to their most comparable GAAP

measures, in direct violation of Regulation G and consequently Section 14(a).

       29.    For the April 2021 Management Projections, the Proxy Statement provides values

for non-GAAP (Generally Accepted Accounting Principles) financial metrics: Gross Profit,

Operating Income; Adjusted EBITDA, and Unlevered Free Cash Flow, but fails to provide line

items used to calculate these metrics and/or a reconciliation of these non-GAAP metrics to their




                                               8
           Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 9 of 15




most comparable GAAP measures, in direct violation of Regulation G and consequently Section

14(a).

         30.   When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

         31.   The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.1

         32.   Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                  9
         Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 10 of 15




Omissions and/or Material Misrepresentations Concerning Goldman Sachs’s Financial Analysis

       33.     With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis for

the Company, the Proxy Statement also fails to disclose: (i) the range of illustrative terminal values

for the Company; (ii) the inputs and assumptions underlying the use of perpetual growth rates of

2.0% to 3.0%; (iii) the inputs and assumptions underlying the range of discount rates ranging from

9.00% to 11.00%, (iv) the ranges of illustrative enterprise values for the Company; (v) the net debt

of the Company as of January 31, 2021; and (vi) the number of fully diluted outstanding shares of

the Company’s common stock.

       34.     With respect to Goldman Sachs’ Illustrative Present Value of the Future Share

Price Analysis, the Proxy Statement fails to disclose: (i) the basis for applying enterprise value to

future next twelve months Adjusted EBITDA multiples of 6.0x to 9.0x to forward Adjusted

EBITDA estimates; (ii) the forecasted net debt of the Company for each of the fiscal years 2022

to 2024; (iii) the basis for using an illustrative discount rate of 10.7%; and (iv) the Company’s cost

of equity.

       35.     With respect to Goldman Sachs’ Premiums Paid Analysis, the Proxy Statement fails

to disclose: (i) the all-cash acquisition transactions observed by Goldman Sachs in the analysis;

(ii) the premiums paid for those transactions; (iii) closing dates of the transactions observed; and

(iv) the enterprise values for the transactions.

       36.     With respect to Goldman Sachs’s Selected Transactions Analysis, the Proxy

Statement fails to disclose: (i) the closing dates of the transactions selected by Goldman Sachs in

the analysis; and (ii) the total consideration paid in each transaction.

       37.     In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.




                                                   10
           Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 11 of 15




Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          38.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          39.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          40.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by Goldman Sachs and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

          41.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed



                                                  11
           Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 12 of 15




to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

          42.   Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

          43.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          44.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.   The Individual Defendants acted as controlling persons of At Home within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as



                                                 12
         Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 13 of 15




directors of At Home, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of At Home, including the content and dissemination of

the various statements that Plaintiff contends are materially incomplete and misleading.

       46.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       47.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of At Home, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.

       48.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       49.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.




                                                13
           Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 14 of 15




          50.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          51.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                      RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.




                                                  14
       Case 1:21-cv-04882-JMF Document 1 Filed 06/02/21 Page 15 of 15




                                       JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: June 2, 2021                             MELWANI & CHAN LLP

                                           By: /s Gloria Kui Melwani
                                               Gloria Kui Melwani (GM5661)
                                               1180 Avenue of the Americas, 8th Fl.
                                               New York, NY 10036
                                               Telephone: (212) 382-4620
                                               Email: gloria@melwanichan.com

                                                Attorneys for Plaintiff




                                              15
